Citation Nr: 0021671
Decision Date: 08/16/00	Archive Date: 11/03/00

DOCKET NO. 98-05 596               DATE AUG 16 2000

On appeal from the Department of Veterans Affairs Regional Office
in Montgomery, Alabama

THE ISSUES

1. Entitlement to service connection for a bilateral hearing loss.

2. Entitlement to service connection for a bilateral eye disorder.

3. Entitlement to service connection for a low back disorder, on a
direct basis, or as due to an undiagnosed illness

4. Entitlement to service connection for an acquired psychiatric
disorder, to include PTSD on a direct basis, or due to an
undiagnosed illness.

5. Entitlement to service connection for muscle pains, joint pains,
a sleep disorder, headaches, and a digestive disorder, due to an
undiagnosed illness.

REPRESENTATION

Appellant represented by: Veterans of Foreign Wars of the United
States

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel

INTRODUCTION

The veteran had active service from September 1987 to June 1991,
including service in Southwest Asia (SWA) from August 1990 to April
1991.

These issues come before the Board of Veteran's Appeals (Board) on
appeal from rating decisions by the Department of Veterans Affairs
(VA) Montgomery, Alabama Regional Office (RO).

In view of the contentions advanced, and the testimony offered at
the personal hearing, the issue of service connection for a low
back disorder has been restated as a low back disorder, on a direct
basis, or as due to an undiagnosed illness. Similarly, the issue of
service connection for PTSD has been restated as an acquired
psychiatric disorder, to include PTSD, on a direct basis, or as due
to an undiagnosed illness. The issue of service connection for
migraine headaches has also been restated as due to an undiagnosed
illness.

A hearing was held at the RO, in October 1999, before Michael D.
Lyon, who is the Board member rendering the determination in this
claim and who was designated by the Chairman to conduct that
hearing, pursuant to 38 U.S.C.A. 7102 (West 1991 & Supp. 2000). A
transcript of the hearing has been included in the claims folder
for review.

- 2 -

REMAND

While this case was before the Board for appellate review
additional evidence was received. This evidence includes records
from the Keesler Medical Center dated through the 1990's. This
evidence indicates that the records were misfiled. The evidence was
received without a waiver of RO jurisdiction and as such,
additional review by the RO is indicated. 38 C.F.R. 20.1304 (1999).

One of the records received indicated that, as of September 1994,
the veteran was an E-5 in the Army. It is unclear whether this
represents an unverified period of active duty, whether it is a
period of Reserve duty, or whether the notation on the form is
inappropriate. This matter should be clarified while the case is
undergoing review by the RO.

In view of the foregoing, this case is REMANDED for the following
actions:

1. The RO should contact the appellant and request information
concerning any military service/duty, he may have had after April
199 1. Any service/duty indicated should be verified. If there is
additional duty/service, a request should be made to obtain any and
all medical records for that service/duty, to the extent such
records are not on file.

2. Thereafter, and whether additional records are obtained or not,
the RO should readjudicate the instant issues giving consideration
to the records received while the case was at the Board.

The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

- 3 -

 Thereafter, to the extent the benefits sought are not granted, the
veteran and his representative should be provided with a
supplemental statement of the case and afforded a reasonable
opportunity to respond thereto. The case should then be returned to
the Board for further appellate consideration, to the extent such
action is in order. No action is required of the appellant until he
is notified. The Board intimates no opinion as to ultimate outcome
in this matter by the due process action taken above.

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1999)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

MICHAEL D. LYON
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 1999), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (1999).

- 4 -



